Citation Nr: 0202195	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-02 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from May 
1979 to June 1982.

In March 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for hypertension.  The RO later confirmed 
its decision in August 2000 after considering additional 
evidence, and he appealed to the Board of Veterans' Appeals 
(Board).  He also appealed a claim for service connection for 
a left shoulder disorder, but the RO granted that claim in 
May 2001, so, although he appealed, that claim is moot and no 
longer an issue to be considered by the Board.  The only 
issue on appeal is whether the veteran has submitted new and 
material evidence that would be sufficient to reopen his 
claim for service connection for hypertension.


FINDINGS OF FACT

1.  In January 1984, the Board denied the veteran's claim for 
service connection for hypertension because, although there 
was one isolated blood pressure reading during service which 
was borderline high (measuring 130/90), his blood pressure 
was within normal limits at all other times during service 
and hypertension was never diagnosed while he was on active 
duty in the military or within one year after his service 
ended in June 1982-including when initially examined by VA 
after service in August 1982.

2.  Although the medical and other evidence submitted since 
the Board's January 1984 decision indicates the veteran now 
has hypertension, it was not initially diagnosed until August 
1998-more than 16 years after his service in the military 
ended, and none of the medical evidence submitted in an 
effort to reopen his claim indicates that his hypertension 
either originated in service or is otherwise causally related 
to his military service.

3.   The 1984 Board decision is final and the evidence 
submitted since then is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The Board's January 1984 decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 20.1100, 20.1105 (2001).

2.  New and material evidence warranting the reopening of the 
claim for service connection for hypertension has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
symptoms, or any cough, etc., in service will permit service 
connection of arthritis, disease of the heart, nephritis, or 
pulmonary disease, etc., first shown as a clear-cut clinical 
entity, at some later date.  Idem.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.; See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection for hypertension can also be established 
on a presumptive basis, if it is shown by competent evidence 
that it became manifest to a degree of 10 percent or more 
within the first post service year.  38 C.F.R. 3.307, 3.309.

In this case, the Board previously considered-and denied the 
veteran's original claim for service connection for 
hypertension in January 1984.  The Board denied the claim 
because, although there was one isolated blood pressure 
reading during service which was borderline high (measuring 
130/90), the veteran's blood pressure was within 
normal limits at all other times during service and 
hypertension was never actually diagnosed at any time while 
he was on active duty in the military or even within one year 
after his service ended in June 1982, including when 
initially examined by VA after service in August 1982.  His 
blood pressure during that VA examination was measured three 
different times, and it was within normal limits on each 
occasion.  The readings were:  120/80, 110/80, and 130/80, 
and the examining VA physician indicated that "[n]o 
hypertension was found" during his evaluation of 
the veteran.  Consequently, since the veteran did not have 
any medical evidence whatsoever confirming that he actually 
had hypertension in service or within one year thereafter, 
the Board denied his claim.  Evidence of current disability 
is one of the fundamental requirements for a grant of service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 
U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."); see, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 
U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes) and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The Board notified the 
veteran of its decision denying his claim by letter in 
January 1984.

The Board's January 1984 decision denying service connection 
for hypertension is final and binding on the veteran, and to 
reopen his claim he must present evidence that is both new 
and material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2001).

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that materiality means evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  See Evans v. Brown, 
9 Vet. App. 273, 284 (1996).

After issuing the Hodge ruling, the Court articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence.  The Court said that VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc); see also Justus v. Principi, 3 Vet. App. 510 
(1992).  However, the well-grounded requirement has been 
eliminated by recently enacted legislation.   See the 
Veterans Claims Assistance Act of 2000 (the "VCAA"), Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  The VCAA also redefined VA's obligations insofar as 
notifying the veteran of information and evidence needed to 
substantiate and complete his claim and assisting him in 
obtaining evidence necessary to substantiate his claim.  The 
VCAA has been codified, as amended, at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107 (West Supp. 2001) and the implementing 
regulations are found, as amended, at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.126.

The amendments to 38 C.F.R. § 3.156-in particular, only 
apply to claims to reopen that were received on or after 
August 29, 2001.  The veteran initially petitioned the RO to 
reopen his claim in September 1999, which was nearly 
two years before the August 29, 2001, cutoff date.  His 
second petition to reopen his claim was filed in February 
2000, which was more than 1 year prior to the August 29, 
2001, cutoff date.  The amended regulation resulting from the 
VCAA does not apply with regards to what constitutes new and 
material evidence.

As for the remainder of the VCAA requirements pertaining to 
notification and duty to assist, the Board notes that the RO 
duly apprised the veteran of the reasons for not reopening 
his claim when he was notified of the March and August 2000 
rating decisions.  The RO also sent him a letter in June 2000 
clearly outlining the requirements to reopen his claim, and 
the RO further discussed these requirements when providing 
him a Statement of the Case (SOC) in January 2001 and a 
Supplemental Statement of the Case (SSOC) in August 2001.  

Furthermore, the SOC contained citations to the governing 
statutes and regulations pertaining to service connection for 
hypertension.  The evidence shows that the veteran was made 
fully aware of the type of evidence that was needed to 
substantiate his allegations and complete his application for 
VA benefits.  The RO also obtained all of the medical records 
that he identified as relevant to his claim.  Records were 
obtained from the Urgent Care Clinic in Anniston, Alabama, 
from the VA outpatient clinic (VAOPC) in Anniston, and from 
the VA Medical Center (VAMC) in Birmingham.  Also, the Board 
reviewed his claim under the more flexible Hodge standard, 
which has a significantly less stringent "new and material" 
evidence threshold to overcome.  Considering all of this 
preliminary notification, assistance, and development, the 
Board concludes that he would not be prejudiced by the Board 
proceeding with the adjudication of this appeal without first 
remanding his case to the RO for initial consideration of the 
VCAA.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

The evidence submitted or otherwise obtained since the 
Board's January 1984 decision consists of:  a) several 
personal statements from the veteran and his representative; 
b) the medical records of treatment that he has received at 
the Urgent Care Clinic in Anniston; c) the medical records of 
treatment that he has received in VAOPC in Anniston; and d) 
the medical records of treatment that he has received at the 
VAMC in Birmingham.

The personal statements from the veteran and his 
representative are not new because they are essentially a 
repetition of those that were submitted prior to 1984.  The 
veteran has always alleged that he initially developed 
hypertension while on active duty in the military.  
Therefore, a reassertion of these very same allegations 
cannot be considered to be new and material evidence or 
otherwise serve as a basis to reopen the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The medical records from the VAOPC in Anniston, the VAMC in 
Birmingham, and the Urgent Care Clinic in Anniston constitute 
new evidence because they confirm that the veteran now has 
hypertension, whereas this condition had not been clinically 
diagnosed when the Board considered the claim several years 
ago in January 1984.  However, although this evidence is new, 
it still is not material because it does not contain a 
competent medical opinion suggesting or indicating that the 
veteran's hypertension either originated in service or is 
otherwise causally related to his military service.  They 
pertain to treatment for hypertension years after service.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service."); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Neither the veteran nor his representative has any 
professional medical training and/or expertise to give a 
competent opinion on an issue such as medical causation.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

None of the evidence submitted since the Board's January 1984 
decision satisfies this medical nexus requirement.  To the 
contrary, the records indicate that the veteran's 
hypertension is of rather recent onset.  In fact, 
hypertension was not diagnosed until August 1998-more than 
16 years after his service in the military had ended and well 
beyond the one-year presumptive period after service with no 
indication of persistently elevated blood pressures during 
the intervening years between his discharge and the initial 
diagnosis.  During a medical consultation in August 1998, 
shortly after the initial diagnosis of hypertension at the 
Urgent Care Clinic in Anniston, it was indicated that his 
hypertension first was found during a routine physical 
examination the preceding week ("last w[ee]k")-which, 
again, was many years after his military service had ended.  
Furthermore, during another consultation in a VA outpatient 
clinic a few months later, in February 1999, it was again 
indicated that his blood pressure problem and his elevated 
cholesterol were not detected until September 1998 (pointing 
to the initial diagnosis in August 1998 at the Urgent Care 
Clinic).  So in light of these records, there is no 
possibility for concluding that the veteran's hypertension 
originated in service or that there is otherwise a medical 
nexus between his hypertension and his military service.  
There is also a lack of competent evidence of "continuity of 
symptomatology" following service that would suggest that 
the one isolated blood pressure reading during service (which 
was 130/90) was indicative of the early-stages hypertension.  
See 38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309; see also Savage 
v. Gober, 10 Vet. App. 488 (1997).

Since none of the evidence submitted or otherwise obtained 
subsequent to the Board's January 1984 decision is both new 
and material or otherwise so significant that it must be 
considered to fairly decide the merits of the claim, the 
request that the claim for entitlement to service connection 
for hypertension be reopened, must be denied.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).


ORDER

The petition to reopen the claim for service connection for 
hypertension is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


(CONTINUED ON THE NEXT PAGE)

 

